                                  Case 3:20-cv-00210-BAS-AHG Document 15 Filed 03/27/20 PageID.183 Page 1 of 3



                                    1   SARAH DE DIEGO (SBN 239321)
                                        sarah@dediego.law
                                    2   DE DIEGO LAW LLC
                                        1607 Ave Juan Ponce de Leon
                                    3   Cobian Plaza GM06
                                        San Juan, PR 00909
                                    4   Telephone: 310-980-8116
                                        Facsimile: 866-774-7817
                                    5
                                        LAURA LEIGH GEIST (SBN 180826)
                                    6   laura.geist@dentons.com
                                        DENTONS US LLP
                                    7   1999 Harrison Street, Suite 1300
                                        Oakland, CA 94612
                                    8   Telephone: (415) 882-5000
                                        Facsimile: (415) 882-0300
                                    9
                                        NATHAN L. GARROWAY (Pro Hac Vice Applicant)
                                   10   nathan.garroway@dentons.com
                                        DENTONS US LLP
                                   11   303 Peachtree Street, NE, Suite 5300
                                        Atlanta, GA 30308-3265
                                   12   Telephone: 404 527-4000
4655 EXECUTIVE DRIVE, SUITE 700
 SAN DIEGO, CALIFORNIA 92121




                                        Facsimile: 404 527-4198
                                   13
       DENTONS US LLP




                                        ROBERT A. COCCHIA (SBN 172315)
         619 236-1414




                                   14   robert.cocchia@dentons.com
                                        DENTONS US LLP
                                   15   4655 Executive Drive, Suite 700
                                        San Diego, CA 92121
                                   16   Telephone: 619 236-1414
                                        Facsimile: 619 232-8311
                                   17
                                        Attorneys for Defendant
                                   18   ASSURANCE IQ, INC.
                                   19                          UNITED STATES DISTRICT COURT
                                   20                       SOUTHERN DISTRICT OF CALIFORNIA
                                   21   ASHLEY NICHOLS, individually and              No. 3:20-cv-00210-BAS-AHG
                                   22   on behalf of all others similarly situated,
                                                                                      CLASS ACTION
                                   23                   Plaintiff,
                                                                                      DEFENDANT’S NOTICE OF
                                   24           v.                                    ASSOCIATION OF COUNSEL AND
                                                                                      NOTICE OF APPEARANCE OF
                                   25   ASSURANCE IQ, INC. d/b/a                      COUNSEL
                                        MedicarePlan.com; and DOES 1-100,
                                   26   inclusive,                                    Action Filed: October 18, 2019
                                                                                      Removed:      January 31, 2020
                                   27                   Defendant.

                                   28
                                                                                            NOTICE OF ASSOCIATION OF COUNSEL
                                  Case 3:20-cv-00210-BAS-AHG Document 15 Filed 03/27/20 PageID.184 Page 2 of 3



                                    1                TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                    2         PLEASE TAKE NOTICE that Robert A. Cocchia, State Bar No. 172315 of
                                    3   the law firm of Dentons US LLP (the “Associated Counsel”) has associated with
                                    4   attorneys of record in this action for defendant Assurance IQ, Inc. The address,
                                    5   email address, telephone number and facsimile number of the Associated Counsel
                                    6   is as follows:
                                    7                      ROBERT A. COCCHIA
                                                           robert.cocchia@dentons.com
                                    8                      DENTONS US LLP
                                    9                      4655 Executive Drive, Suite 700
                                                           San Diego, CA 92121
                                   10                      Telephone: 619 236-1414
                                   11                      Facsimile: 619 232-8311

                                   12         Pursuant to this Notice, all pleadings, papers and documents which are filed
4655 EXECUTIVE DRIVE, SUITE 700
 SAN DIEGO, CALIFORNIA 92121




                                   13   or served in this action by any party herein shall be served on the Associated
       DENTONS US LLP


         619 236-1414




                                   14   Counsel.
                                   15
                                        Dated: March 27, 2020                    DENTONS US LLP
                                   16
                                   17
                                                                                 By: /s/Robert A. Cocchia
                                   18                                                        Robert A. Cocchia
                                                                                 Attorneys for Defendant
                                   19                                            ASSURANCE IQ, INC.
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                                          NOTICE OF ASSOCIATION OF COUNSEL
                                                                           -2-
                                  Case 3:20-cv-00210-BAS-AHG Document 15 Filed 03/27/20 PageID.185 Page 3 of 3



                                    1                              CERTIFICATE OF SERVICE
                                    2           I, Robert A. Cocchia, certify that I caused to be served upon the following
                                    3   counsel and parties of record a copy of the following document(s):
                                    4                DEFENDANT’S NOTICE OF ASSOCIATION OF COUNSEL
                                                      AND NOTICE OF APPEARANCE OF COUNSEL
                                    5
                                    6   as indicated/listed on the United States District Court, Southern District of
                                    7   California’s CM/ECF registered email list in the above-referenced matter:
                                    8                              Abbas Kazerounian, Esq.
                                                                   ak@kazlg.com
                                    9                              Clark R. Conforti, Esq.
                                   10                              clark@kazlg.com
                                                                   KAZEROUNI LAW GROUP, APC
                                   11                              245 Fischer Avenue, Unit D1
                                   12                              Costa Mesa, CA 92626
4655 EXECUTIVE DRIVE, SUITE 700
 SAN DIEGO, CALIFORNIA 92121




                                                                   Telephone: (800) 400-6808
                                   13                              Facsimile: (800) 520-5523
       DENTONS US LLP


         619 236-1414




                                   14
                                   15           Executed on March 27, 2020 at San Diego, California.
                                   16
                                   17                                                 /s/Robert A. Cocchia
                                   18                                                      Robert A. Cocchia
                                        114520762
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                                            NOTICE OF ASSOCIATION OF COUNSEL
                                                                             -3-
